78 F.3d 584
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward GOLDEN, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-4335.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1996.

Before:  JONES, NORRIS, and MOORE, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Edward Golden, appeals from an order of the district court affirming the decision of the Commissioner that denied his appeal for Supplemental Security Income benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we conclude that the decision of the Commissioner is supported by substantial evidence.   Because the reasoning which supports denial of benefits has been articulated by the magistrate judge, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.


3
Accordingly, the order of the district court is affirmed for the reasons employed by the magistrate judge in his Memorandum Opinion filed on November 16, 1994.